UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED FIRST QUARTER 2015 RESULTS 1;2;3 Santiago, Chile, May 5, 2015 – CCU announced today its consolidated financial results for the first quarter ended March 31 st , 2015: Consolidated Volumes increased 3.9%. The Wine Operating segment contributed with an increase of 5.6%, the Chile Operating segment increased 4.0% and the Río de la Plata Operating segment showed a 3.4% increase this quarter. Net sales increased 14.3% as a consequence of 10.0% higher average prices coupled with 3.9% higher consolidated Volumes. Gross profit increased 16.9% as a combination of 14.3% higher Net sales partially offset by 11.1% increase in Cost of sales. EBITDA increased 19.8%, driven by Río de la Plata, Chile and Wine Operating segments, with a 103 bps margin expansion. Net Income increased 6.7% this quarter. Earnings per share increased 6.7% due to a higher Net income. Key figures Q1'15 Q1'14 Total change % (In ThHL or CLP million unless stated otherwise) Volumes 6,330 3.9 Net sales 334,811 14.3 Gross profit 185,784 16.9 EBIT 56,017 21.7 EBITDA 72,330 19.8 Net income 40,568 6.7 Earnings per share 109.8 6.7 1 The consolidated figures of the following release are expressed in nominal Chilean Pesos and according to the rules and instructions of the Chilean Superintendence of Securi ties and Insurance ("SVS"), which are in accordance with IFRS. 2 For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. Figures in tables and exhibits have been rounded off and may not add exactly the total shown. 3 All references in this Press Release shall be deemed to refer to Q1
